      Case: 4:20-cv-00212-DMB-JMV Doc #: 6 Filed: 12/16/20 1 of 1 PageID #: 47



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION


LILLIAN GALMORE                                                                              PLAINTIFF

v.                                                   CIVIL ACTION NO. 4:20CV00212-DMB-JMV

SUMMIT GARDEN APARTMENTS, LLC, ET AL.                                                    DEFENDANTS



                          ORDER STAYING CERTAIN PROCEEDINGS

       This case comes before the Court pursuant to L. U. CIV. R. 16(b)(1)(B). The rule provides that

               [a] motion to remand . . . will stay the attorney conference and disclosure
               requirements and all discovery not relevant to the remand . . . issue and
               will stay the parties’ obligation to make disclosures pending the court’s
               ruling on the [remand] motion[]. . . .

       Plaintiff filed a motion to remand [3] on December 15, 2020. Accordingly, the proceedings

enumerated in Local Rule 16(b)(1)(B), along with the case management conference, are STAYED pending

a decision on the motion to remand.

       THIS 16th day of December, 2020.



                                                /s/ Jane M. Virden
                                                U.S. Magistrate Judge
